Case 1:20-cv-24406-DLG Document 1 Entered on FLSD Docket 10/27/2020 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                              Case No.

 MIDASCO, LLC, a foreign limited liability
 company,

        Plaintiff,
 vs.

 ODEBRECHT CONSTRUCTION,
 INC., a Florida corporation, LIBERTY MUTUAL
 INSURANCE CO., a foreign corporation, and
 THE CONTINENTAL INSURANCE CO., a
 foreign corporation,

       Defendants.
 ________________________________________/

                                           COMPLAINT

        Midasco, LLC (“Midasco”) files its Complaint against Odebrecht Construction, Inc.

 (“Odebrecht”), Liberty Mutual Insurance Co. (“Liberty Mutual”), and The Continental Insurance

 Co. (“Continental”) and states:

                                   GENERAL ALLEGATIONS

        1.      This is an action for damages in excess of Seventy Five Thousand Dollars

 ($75,000.00), exclusive of interest and costs.

        2.      Midasco is a limited liability company authorized to do business in the State of

 Florida with a principal place of business in Maryland. Its sole member is a foreign corporation

 incorporated in Spain and with a principal place of business in Spain.

        3.      Odebrecht is a Florida corporation, with a principal place of business in Florida,

 authorized to do business in the State of Florida.
Case 1:20-cv-24406-DLG Document 1 Entered on FLSD Docket 10/27/2020 Page 2 of 6




        4.      Liberty Mutual is a Massachusetts corporation, with a principal place of business

 in Massachusetts, authorized to do business as a surety in the State of Florida.

        5.      Continental is a Pennsylvania corporation, with a principal place of business in

 Illinois, authorized to do business as a surety in the State of Florida.

        6.      Venue is proper in this court pursuant to Article 5.7 of the Subcontract and 28

 U.S.C. § 1332(a).

        7.      On about April 26, 2016, Odebrecht entered into a contract (the “Prime Contract”)

 with the Miami-Dade Expressway Authority to perform the construction of the project known as

 “Construction Services for SR 836 Interchange Modifications at 87th Avenue” located in Miami-

 Dade County, Florida (the “Project”).

        8.      On June 18, 2016, Midasco entered into a subcontract (the “Subcontract”) with

 Odebrecht to perform a portion of the construction of the Project. A true and correct copy of the

 Subcontract is attached as Exhibit “A.”

        9.      On about April 26, 2016, Liberty Mutual and Continental (collectively, the

 “Sureties”) executed and delivered a Construction Contract Bond on behalf of Odebrecht for the

 Project. A true and correct copy of the Bond is attached as Exhibit “B.”

        10.     Midasco last performed work on the Project within one (1) year of filing this

 Complaint.

        11.     Midasco met the contractual requirements and/or abided by the parties’ course of

 conduct established throughout the Project in asserting and preserving its claims against

 Odebrecht. All other conditions precedent necessary to maintaining this action have occurred, been

 satisfied, been performed, and/or been waived.




                                                    2
Case 1:20-cv-24406-DLG Document 1 Entered on FLSD Docket 10/27/2020 Page 3 of 6




                             COUNT I: BREACH OF CONTRACT
                                 AGAINST ODEBRECHT

        12.     Midasco re-alleges the allegations of paragraphs 1 through 11 above.

        13.     Odebrecht had an implied obligation of good faith and fair dealing that it would

 reasonably, fairly, and in good faith administer the Subcontract with Midasco.

        14.     Midasco satisfactorily furnished labor and material necessary for the Project work

 pursuant to the Subcontract and requested by Odebrecht. Such labor and material have been

 incorporated into the Project.

        15.     Amounts are due to Midasco that remain unpaid by Odebrecht on the Project

 including, but not limited to, amounts incurred due to the changed and extra work caused and

 directed by Odebrecht which are owed pursuant to the Subcontract and applicable legal principles.

        16.     Odebrecht breached the Subcontract with Midasco by failing to properly pay

 monies due and owing to Midasco for the labor and materials furnished by Midasco on the Project.

        17.     As a direct result of Odebrecht’s aforesaid breaches, including, but not limited to,

 non-payment of contract monies, owed extra work costs, and owed changed work cost, Midasco

 has suffered damages.

        18.     Although demand has been made and is made again herein, Odebrecht failed and

 refused to pay Midasco the amount owed to Midasco. As a direct and proximate result, Midasco

 has been damaged.

        19.     Midasco has retained the undersigned counsel to prosecute this action and is

 obligated to pay its counsel a reasonable fee. Midasco is entitled to recover its reasonable

 attorneys’ fees and costs pursuant to Article 5.5 of the Subcontract and other applicable law.

        WHEREFORE, Midasco demands judgment for damages against Odebrecht, together with

 costs, fees, and interest, and such other and further relief as the Court deems just and proper.

                                                  3
Case 1:20-cv-24406-DLG Document 1 Entered on FLSD Docket 10/27/2020 Page 4 of 6




                          COUNT II: ACTION ON PAYMENT BOND
                                   AGAINST SURETIES

        20.     Midasco re-alleges the allegations of paragraphs 1 through 19 above.

        21.     Odebrecht breached its Subcontract with Midasco by failing to properly

 compensate Midasco. Such breach is also a breach by the Sureties under the Bond.

        22.     Midasco has not been compensated in accordance with the terms of the Subcontract,

 the Bond and applicable legal principles for amounts due, including without limitation, payment

 for Project work including owed costs of extra work and owed costs of changed work performed.

        23.     Midasco has been damaged by the Sureties’ breach of the Bond and the non-

 payment of amounts due.

        24.     This action has been timely brought in accordance with Section 255.05, Florida

 Statutes.

        25.     Midasco has retained the undersigned counsel to prosecute this action and is

 obligated to pay its counsel a reasonable fee. Midasco is entitled to recover its reasonable

 attorneys’ fees and costs pursuant to Article 5.5 of the Subcontract, Sections 627.756 and 255.05,

 Florida Statutes, and other applicable law.

        WHEREFORE, Midasco demands judgment for damages against Liberty Mutual

 Insurance Co. and The Continental Insurance Co. based on the Bond, together with attorneys’ fees,

 interest, and costs, and such other and further relief as the Court deems just and proper.

                               COUNT III: QUANTUM MERUIT
                                  AGAINST ODEBRECHT

        26.     Midasco adopts the allegations of paragraphs 1 through 7, 10, and 11 above.




                                                  4
Case 1:20-cv-24406-DLG Document 1 Entered on FLSD Docket 10/27/2020 Page 5 of 6




         27.        At the request of Odebrecht, Midasco furnished and provided labor and materials

 for the Project. Odebrecht assented to and received the labor and materials provided by Midasco

 for the Project.

         28.        Midasco conferred a benefit upon Odebrecht by furnishing labor and materials

 under circumstances where, in the ordinary course of common affairs, a reasonable person

 receiving such a benefit normally would expect to pay for it. Midasco expected to be paid for the

 labor and materials provided by it to Odebrecht, and Odebrecht was aware of such expectation.

         29.        Odebrecht voluntarily accepted and retained the benefit of Midasco’s labor and

 materials but has failed and refused to pay Midasco the value thereof.

         30.        Midasco files this Count III for quantum meruit as an alternative to Counts I and II,

 because should Midasco be unable to fully recover in an action at law in Count I of this Complaint,

 then Midasco is left without an adequate remedy at law.

         WHEREFORE, Midasco demands judgment against Odebrecht for the value of the labor

 and materials supplied by Midasco for the Project, together with interest and costs incurred, as

 well as such other and further relief as the Court deems just and proper.

                                 COUNT IV: UNJUST ENRICHMENT
                                     AGAINST ODEBRECHT

         31.        Midasco -alleges the allegations of paragraphs 1 through 7, 10, and 11 above.

         32.        At the request of Odebrecht, and for Odebrecht’s use and benefit, Midasco provided

 labor and materials to Odebrecht for the Project. Odebrecht knowingly and voluntarily accepted

 Midasco’s labor and material.

         33.        The value of all the labor and materials furnished to Odebrecht by Midasco has not

 been paid by Odebrecht. Despite demands for payment which demand is made again herein,

 Odebrecht has failed and refused to compensate Midasco for the value of the labor and materials.

                                                      5
Case 1:20-cv-24406-DLG Document 1 Entered on FLSD Docket 10/27/2020 Page 6 of 6




        34.     It would be inequitable for Odebrecht to retain the benefit of the labor and materials

 provided by Midasco without Odebrecht paying for the value of the benefit conferred.

        35.     Midasco files this Count IV for unjust enrichment as an alternative to Counts I and

 II, because should Midasco be unable to fully recover in an action at law in Count I of this

 Complaint, then Midasco is left without an adequate remedy at law.

        WHEREFORE, Midasco demands judgment against Odebrecht for the reasonable value of

 the benefits supplied by Midasco to the Project, together with interest and costs incurred, as well

 as such other and further relief as the Court deems just and proper.

        DATED this 27th day of October, 2020.

                                               Respectfully submitted,

                                               /s/ Joseph W. Lawrence, II
                                               Joseph W. Lawrence, II
                                               Florida Bar No.: 211303
                                               Mike Piscitelli
                                               Florida Bar No. 364967
                                               Vezina, Lawrence & Piscitelli, P.A.
                                               350 East Las Olas Blvd., Suite 1130
                                               Fort Lauderdale, FL 33301
                                               Telephone: 954-728-1270
                                               Facsimile: 954-728-1271
                                               jlawrence@vlplaw.com (primary)
                                               mpiscitelli@vlplaw.com (primary)
                                               ealvarado@vlplaw.com (secondary)
                                               kmcfadden@vlplaw.com (secondary)
                                               Attorneys for Midasco, LLC




                                                  6
